Examiner of record has changed. Please address further correspondence to Examiner Borin, Art Unit 1631.


DETAILED ACTION


Status of Claims

Amendment filed 06/03/2022 is acknowledged.  Claims 1-14 are pending. Claims 6 and 12 are withdrawn from further consideration.	Claims 1-5, 7-11, 13, and 14 are under examination. 

Applicant’s arguments have been fully considered and were deemed to be persuasive-in-part. Rejections not reiterated from previous Office actions are hereby withdrawn in view of the arguments and amendments to the claims.  The following rejections constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-11, 13, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. 
Step 2A Prong One.


The instant claims are directed to a computer implemented method, program and system for assessing the feasibility of one or more input biochemical reactions in an organism. The process carried out by the computer implemented method, program and system comprises the steps of receiving an input representing the organism and one or more biochemical reactions that are to be assessed, computing a reaction feasibility score for each of the one or more biochemical reactions with respect to a knowledge base, and selecting the biochemical reaction that is to occur in the organism based on the computed feasibility score. Therefore, the instant claims expressly recite a series of mental and computational steps that are directed subject matter falling within the judicial exception category of an abstract idea. 
With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps drawn to a mental process recited in the claims include evaluating feasibility, making  selections of a reaction , computing a feasibility score. 

The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic “ machine-learned model does not take the claim limitation out of the mental processes grouping.  Even though the recited process steps carried out by the claimed system may be performed or executed using a general purpose computer in the form of a “processor”, a “computer readable recording medium”, a “computer program”, a “device”, and a “memory”, the claims still amount to a series of mental and computational steps that remain directed to a judicial exception.  Thus, the claim recites steps drawn to a mental process.


 Mathematical concepts recited in the claims include the steps of computing a feasibility score. The specification (e.g., pages 7-9) indicates that the determination of the feasibility score values is a matter of mathematical computation.

The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).




Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception

The instant claims fail to integrate claimed judicial exception into a practical application. Practicing the claims only results in the selection of a biochemical reaction based on a feasibility score. No further action is required by the instant claims following the selection of said biochemical reaction. Such a result only produces new information from data input and does not provide for a practical application in the realm of physical things and acts, i.e., the claims do not use the information generated by the judicial exception to effect any type of change.
The instant process claims do recite the data gathering steps of “receiving an input representing the organism” and “receiving input representing one or more biochemical reactions”. The data gathering itself is insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”).
Further, while it is the case that the recited elements of a “processor”, a “computer readable recording medium”, a “computer program”, a “device”, and a “memory” are tangible, such tangibility is not sufficient to convert the subject matter claimed into a patent eligible claim. As the Supreme Court indicated in Alice, whether a device is “a tangible system (in § 101 terms, a ‘machine’)” is not dispositive. See 573 U.S. at 224. Resolving the § 101 inquiry based on such an argument “would make the determination of patent eligibility ‘depend simply on the draftsman’s art ‘” Id. (quoting Parker v. Flook 437 U.S. 584, 593 (1978)); see also CyberSource, 654 F.3d at 1372 (“[E]ven if some physical steps are required to obtain information from the database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability.”).
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. 
With regard to the recited computer-implemented steps of receiving an input representing the organism and one or more biochemical reactions that are to be assessed, computing a reaction feasibility score for each of the one or more biochemical reactions with respect to a knowledge base, and selecting the biochemical reaction that is to occur in the organism based on the computed feasibility score, the claims only the use of general purpose computer elements in the form of a “processor”, a “computer readable recording medium”, a “computer program”, a “device”, and a “memory”.


Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   In the instant case, the recited use of general purpose computer elements amounts only to applying the identified judicial exception be means of generic computer system. Using generic computer components to perform abstract ideas does not provide the necessary inventive concept. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”); see also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 1170 (Fed. Cir. 2018) (finding that the invocation of such computers for use in carrying out improved mathematical calculations amounts to recitation of what is well-understood, routine, and conventional).
 
For these reasons, the instant claims are directed to non-statutory subject matter.

	Response to arguments

With regard to Step 2A, Prong Two, applicant argues that the claims integrate the exception into a practical application of that exception because the additional limitation  of selecting the organism for engineering the selected biochemical “improves a technology related to a synthetic reaction. In response, making a selection decision is a mental step – an improvement in the judicial exception itself is not an improvement in technology.
With regard to Step 2B, applicant argues that the claims comprise specific limitations that are other than what is well-understood, routine, conventional activity in the field, such as the steps of "receiving an input representing the organism and input representing one or more biochemical reactions that are to be assessed; computing a reaction feasibility score for each of the one or more biochemical reactions with respect to a knowledge base; and selecting the biochemical reaction that is to occur in the organism , based on the computed reaction feasibility score ".  In response, the limitations addressed by applicant are drawn to judicial exception;  the objective of step 2B is, having identified limitations drawn to judicial exception in Step 2A of the analysis, to identify whether there are “additional elements” 2014 IEG at 74626), i.e., additional elements recited in the claim beyond the judicial exception and to determine whether any additional element or combination of elements in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  Addressing the method in the instant claims as computer-implemented, i.e., which merely requires generic computer implementation, fail to transform the abstract idea into a patent-eligible invention. Therefore, the claims as a whole do not provide significantly more than a generic computer upon which the claimed method steps are executed. The claimed method does not require anything more than generating a software and providing it to a user.



Conclusion.
	No claims are allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb